BLUE, Judge.
Anthony Degregorio appeals his conviction and sentence for attempted second-degree murder with a firearm. We affirm without discussion the conviction. Because of several errors with the imposed sentence, we reverse the sentence and remand for resentencing with a corrected scoresheet.
The offense occurred on July 3, 1997, and the October 1995 sentencing guidelines were properly used in preparing the sentencing scoresheet. Even though the scoresheet contains a scrivener’s error reflecting that the conviction is a first-degree felony, the conviction was properly scored as a second-degree felony. See §§ 777.04(4)(e) and 782.04(2), Fla. Stat. (1995). The conviction was also properly scored as a Level 9 offense. See §§ 777.04(4)(a) and 921.0012, Fla. Stat. (1995). As the State concedes, the score-sheet erroneously included eighteen points for the use of a firearm. See Fla. R.Crim. P. 3.703(d)(19).
When the scoresheet is properly calculated, the sentence range is 78.7 months to 131.2 months in prison. Degregorio was actually sentenced to 123 months in prison followed by 5 years of probation, a sentence that exceeds the guidelines recommended sentence and the maximum sentence allowed under section 775.082(2)(c), Florida Statutes (1995), for a second-degree felony, fifteen years. See Fla. R.Crim. P. 3.703(31). Accordingly, we reverse and remand for resentencing with a corrected scoresheet.
Conviction affirmed, sentence réversed and remanded for resentencing with a corrected scoresheet.
THREADGILL, A.C.J., and STRINGER, J., Concur.